     Case 2:19-cv-02155-KJD-BNW Document 14 Filed 11/16/20 Page 1 of 1



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    CHARLES COLEMAN, JR.,                                 Case No. 2:19-CV-2155-KJD-BNW
 8                                             Plaintiff,                      ORDER
 9           v.
10    RIDE NOW, LLC,
11                                           Defendant.
12          Before the Court for consideration is the Report and Recommendation (#11) of
13   Magistrate Judge Brenda Weksler entered September 10, 2020, recommending that Plaintiff’s
14   action be dismissed with prejudice for failure to file a second amended complaint. Though the
15   time for doing so has passed, Plaintiff has failed to file any objections to the Report and
16   Recommendation.
17          The Court has conducted a de novo review of the record in this case in accordance with
18   28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Report and
19   Recommendation (#11) of the United States Magistrate Judge entered September 10, 2020,
20   should be ADOPTED and AFFIRMED.
21          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
22   Recommendation (#11) entered September 10, 2020, are ADOPTED and AFFIRMED;
23          IT IS FURTHER ORDERED that Plaintiff’s action is DISMISSED with prejudice.
24          DATED this 16th day of November 2020.
25
26                                                                 ______________________________
                                                                        The Honorable Kent J. Dawson
27                                                                         United States District Judge
28
